 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    MICHELLE MAITA et al.,                                  Case No. 2:19-cv-0823-RFB-BNW
 8                                         Plaintiffs,                      ORDER
              v.
 9
      JOSEPH McDONALD, et al.,
10
                                         Defendants.
11

12           This matter is before the court on the parties’ Joint Status Report (ECF No. 11). Within
13   the parties’ report, it states that “[t]he Parties request that this Court issue an Order regarding
14   Defendants’ Petition for Removal as soon as possible so that matter proceeds in only one court.”
15           A review of the docket shows that plaintiffs’ Complaint (ECF No. 1-1) was filed in state
16   court on February 1, 2019. Defendants filed their answer in state court on April 29, 2019, and then
17   removed (ECF No. 1) the action to federal district court on May 13, 2019. There are no pending
18   motions before this court. To the extent that the parties are seeking relief from this court, they
19   may file the appropriate motion requesting that relief. Accordingly,
20           IT IS ORDERED that, if needed, the parties shall file an appropriate motion requesting
21   relief from this court.
22           DATED this 18th day of June, 2019.
23

24
                                                             BRENDA WEKSLER
25                                                           UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                         1
